


Exhibit 10.06
Angie’s List, Inc.
Amended and Restated Omnibus Incentive Plan
NOTICE OF PERFORMANCE AWARD ATTRIBUTABLE TO RESTRICTED STOCK UNIT GRANT




Scott A. Durchslag:


You have been granted the number of performance award attributable to restricted
stock units (the “PRSUs”), each representing one share of Common Stock of
Angie’s List, Inc. (the “Corporation”) (the “Shares”), as follows:
Date of Grant:
September 8, 2015

Total Number of PRSUs Granted:
955,084

Vesting/Exercise Schedule:
Except for any accelerated vesting as otherwise provided in the employment
agreement between you and the Corporation dated September 4, 2015 (the
“Employment Agreement”), so long as you do not have a Termination of Service
prior to vesting (in which event Section 12 of the Plan shall control), the
PRSUs earned prior to the first anniversary of the date of grant vest one-half
upon the first anniversary of the date of grant, and the remaining one-half vest
ratably on a quarterly basis over a one year period thereafter and PRSUs earned
subsequent to the first anniversary of the date of grant vest one-half upon
achievement of the corresponding performance goal, and the remaining one-half
vest ratably on a quarterly basis over a one year period thereafter, contingent
on continued employment on such vesting dates.

By accepting these PRSUs, you agree that these PRSUs are granted under and
governed by the terms and conditions of the Angie’s List, Inc. Amended and
Restated Omnibus Incentive Plan, this Notice and the Performance Award
Attributable to Restricted Stock Unit Agreement attached hereto and incorporated
by reference herein and the Employment Agreement.
In addition, you agree and acknowledge that nothing in this Notice or the
attached documents confers upon you any right to continue your employment or
consulting relationship with the Corporation for any period of time, nor does it
interfere in any way with your right or the Corporation’s right to terminate
that relationship at any time, for any reason or no reason, with or without
cause.


 
 
Angie’s List, Inc.
 
 
 
/s/ SCOTT A. DURCHSLAG
 
By: /s/ THOMAS R. FOX
Scott A. Durchslag
 
Name: Thomas R. Fox
 
 
Title: Chief Financial Officer






1

--------------------------------------------------------------------------------




Angie’s List, Inc.
Amended and Restated Omnibus Incentive Plan
PERFORMANCE AWARD ATTRIBUTABLE TO RESTRICTED STOCK UNIT AGREEMENT




1.    Grant of Performance Restricted Stock Unit. Angie’s List, Inc., a Delaware
corporation (the “Corporation”), hereby grants to you (“Participant”) the number
of performance awards attributable to restricted stock units (“PRSUs”) (each
representing a share of Common Stock of the Corporation) set forth in the Notice
of Performance Award Attributable to Restricted Stock Unit Grant (the “Notice”),
subject to the terms, definitions and provisions of the Corporation’s Amended
and Restated Omnibus Incentive Plan (the “Plan”) adopted by the Corporation,
which is incorporated in this Agreement by reference and this Performance Award
Attributable to Restricted Stock Unit Agreement (this “Agreement). Unless
otherwise defined in this Agreement, the terms used in this Agreement shall have
the meanings defined in the Notice or the Plan, as applicable. The terms and
conditions of this Agreement, to the extent not controlled by the terms and
conditions contained in the Plan or the Employment Agreement, are as follows:
1.Performance Goals. Subject to the terms of the Notice and terms of the Plan,
the PRSUs shall become earned as set forth below and vested on the vesting
schedule set forth in the Notice.


(a)One-fourth of the PRSUs are earned upon achievement of an average Corporation
stock price over any 30 consecutive trading days that is 40% above the stock
price on the date of grant within a three year performance period following the
date of grant.


(b)One-fourth of the PRSUs are earned upon achievement of an average Corporation
stock price over any 30 consecutive trading days that is 70% above the stock
price on the date of grant within a three year performance period following the
date of grant.


(c)One-fourth of the PRSUs are earned upon achievement of an average Corporation
stock price over any 30 consecutive trading days that is 100% above the stock
price on the date of grant within a three year performance period following the
date of grant.


(d)One-fourth of the PRSUs are earned upon achievement of an average Corporation
stock price over any 30 consecutive trading days that is 300% above the stock
price on the date of grant within a four year performance period following the
date of grant.


2.Forfeiture of Unvested PRSUs. Unvested PRSUs shall be forfeited without
consideration as provided in the Notice.


3.Payment in Shares. Shares will be issued on the applicable vesting date (or,
to the extent not administratively feasible, as soon as practicable thereafter).
As a condition to such issuance, Participant shall have satisfied his or her tax
withholding obligations and shall have completed, signed and returned any
documents and taken any additional action that the Corporation deems appropriate
to enable it to accomplish the delivery of the Shares. In no event will the
Corporation be obligated to issue a fractional share. Notwithstanding the
foregoing, (i) the Corporation shall not be obligated to deliver any Shares
during any period when the Corporation determines that the conversion of a PRSU
or the delivery of shares hereunder would violate any federal, state or other
applicable laws and/or may issue shares subject to any restrictive legends that,
as determined by the Corporation’s counsel, is necessary to comply with
securities or other regulatory requirements, and (ii) the date on which shares
are issued may include a delay in order to provide the Corporation such time as
it determines appropriate to address tax withholding and other administrative
matters.

2

--------------------------------------------------------------------------------




4.Tax Treatment. Any withholding tax liabilities (whether as a result of
federal, state or other law and whether for the payment and satisfaction of any
income tax, social security tax, payroll tax, or payment on account of other tax
related to withholding obligations that arise by reason of the PRSUs) incurred
in connection with the PRSUs becoming vested and Shares issued, or otherwise
incurred in connection with the PRSUs, may be satisfied in any of the following
manners determined by the Corporation (and the Corporation may with notice to
Participant require any of the following methods): (i) by the sale by
Participant of a number of Shares that are issued under the PRSUs, which the
Corporation determines is sufficient to generate an amount that meets the tax
withholding obligations plus additional shares to account for rounding and
market fluctuations, and payment of such tax withholding to the Corporation, and
such Shares may be sold as part of a block trade with other participants of the
Plan; (ii) with the consent of the Corporation in its discretion, by the
Corporation withholding a number of Shares that would otherwise be issued under
the PRSUs that the Corporation determines have a fair market value equal to the
minimum amount of taxes that the Corporation concludes it is required to
withhold under applicable law; or (iii) by payment by Participant to the
Corporation in cash or by check an amount equal to the minimum amount of taxes
that the Corporation concludes it is required to withhold under applicable law.
Participant hereby authorizes the Corporation to withhold such tax withholding
amount from any amounts owing to Participant to the Corporation and to take any
action necessary in accordance with this paragraph.


Notwithstanding the foregoing, Participant acknowledges and agrees that he is
responsible for all taxes that arise in connection with the PRSUs becoming
vested and Shares being issued or otherwise incurred in connection with the
PRSUs, regardless of any action the Corporation takes pursuant to this Section.


5.Restrictions on Transfer. Participant understands and agrees that the PRSUs
may not be sold, given, transferred, assigned, pledged or otherwise hypothecated
by the holder.


6.Certificates. Certificates, transfer agent book entries or other evidence of
ownership as determined by the Corporation issued in respect of the Shares
shall, unless the Committee otherwise determines, be registered in the name of
Participant. The stock certificate, if any, shall carry such appropriate
legends, and such written instructions shall be given to the Corporation
transfer agent, as may be deemed necessary or advisable by counsel to the
Corporation in order to comply with the requirements of the Securities Act of
1933, any state securities laws or any other applicable laws.


7.No Stockholder Rights. Participant will have no voting or other rights as the
Corporation’s other stockholders with respect to the PRSUs or with respect to
the Shares until issuance of the Shares.


8.No Employment/Service Rights. Neither this Agreement nor the grant of the
PRSUs hereby confers on Participant any right to continue in the employ or
service of the Corporation or any Subsidiary or interferes in any way with the
right of the Corporation or any Subsidiary to determine the terms of
Participant’s employment or service.


9.Entire Agreement; Terms of Plan, Interpretations. Participant acknowledges
that he or she has received and reviewed a copy of the Plan. The Plan and this
Agreement (including the Notice) and the Employment Agreement contains the
entire understanding of the parties hereto in respect of the subject matter
contained herein. This Agreement together with the Plan supersedes all prior
agreements and understandings between the parties hereto with respect to the
subject matter hereof. This Agreement and the terms and conditions herein set
forth are subject in all respects to the terms and conditions of the Plan, which
shall be controlling. All interpretations or determinations of the Committee
and/or the Board shall be binding and conclusive upon Participant and his legal
representatives on any question arising hereunder.

3